Citation Nr: 0028836	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  95-39 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  By rating action dated in March 1995 the Department of 
Veterans Affairs (VA) Regional Office (RO), St. Paul, 
Minnesota, denied entitlement to service connection for 
conditions including benign skin growths and basal cell 
carcinoma due to radiation exposure.  The veteran appealed 
from those decisions.  The case was initially before the 
Board of Veterans' Appeals (Board) in August 1997 when 
service connection for benign skin growths was denied.  The 
Board remanded the issue of entitlement to service connection 
for basal cell carcinoma to the regional office for further 
development.  In April and July 2000 the regional office 
confirmed and continued the prior denial.  The case is again 
before the Board for further appellate consideration.



FINDINGS OF FACT

1.  The veteran has had surgery for a basal cell carcinoma 
which was not medically demonstrated either during his 
military service or for many years following his separation 
from service.

2.  During service the veteran was employed for about 18 
months in the development and construction of atomic bombs at 
Oak Ridge, Tennessee.  

3.  Although it is at least as likely as not that he was 
exposed to significant ionizing radiation during such 
service, a dose assessment of his actual or probable exposure 
to ionizing radiation cannot be made due to the absence of 
available pertinent information.  

4.  There is a reasonable probability that the veteran was 
exposed to ionizing radiation to a degree sufficient to cause 
a radiogenic disease.  

CONCLUSION OF LAW

Service connection for basal cell carcinoma as due to 
radiation exposure in service is warranted as the condition 
is a radiogenic disease and there is a reasonable probability 
that the veteran's exposure to ionizing radiation was 
sufficient to cause a radiogenic disease.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 3.311 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The only service medical record of the veteran that is 
available is the report of his physical examination for 
separation from service which does not reflect the presence 
of basal cell carcinoma.  The National Personnel Records 
Center has advised that any other service medical records of 
the veteran may have been destroyed by fire.  

The veteran's separation qualification record reflects that 
he served for 16 months with the Special Engineer Detachment, 
Tennessee Eastman Corporation, Oak Ridge, Tennessee, where he 
supervised and assisted 8 subordinates in performing 
technical work involving development of apparatus, 
measurement of phenomenon and the collection of data incident 
to research analysis and construction of the atomic bomb.  He 
worked on control systems, electrical warehouses, electrical 
material procurement and electronic instrument development.  
It was noted that due to the top-secret nature of his work, 
further information was unobtainable.

In March 1994 the veteran submitted a claim for service 
connection for basal cell carcinoma.  He indicated that a 
lesion had been found on his forehead in November 1990.

The regional office later received private medical records 
reflecting that he was seen from 1982 to 1990 for keratoses 
involving various areas of his body.  In November 1990 a 1-
centimeter lesion on the midforehead was diagnosed as a basal 
cell carcinoma.  

In July 1994 the Department of the Army, Ionizing Radiation 
Dosimetry Center reported that research of their file failed 
to reveal any records of external exposure to ionizing 
radiation for the veteran.

The veteran was afforded a VA examination in August 1994.  He 
stated that he had a history of a subdural carcinoma 
involving his central forehead.  The area had been excised in 
about November 1990 and he had had no further recurrence or 
further problems in that area.  He had had multiple benign 
noncancerous growths removed from his face, neck and back.  
On examination there was a 4- by 4-millimeter slight 
depression in the veteran's central forehead consistent with 
a residual scar.  There was no evidence of a malignant lesion 
in the area.  There were also multiple growths involving 
other areas of the body.  The impressions included scar on 
the central forehead at the site of a subdural carcinoma and 
seborrheic keratoses over the trunk, shoulders and face.  The 
examiner commented that there was no clear relationship 
between the lesions and radiation exposure.

In December 1994 the Defense Nuclear Agency advised the 
regional office that the scope of their program was limited 
to providing information regarding activities and radiation 
exposure histories of individuals who participated in U.S. 
Atmospheric Nuclear Tests from 1945 to 1962 and the 
occupation of Hiroshima and Nagasaki, Japan, after World War 
II.  It was indicated that a review of available records did 
not confirm the veteran's participation in U.S. Atmospheric 
Nuclear testing.  It was noted that his discharge documents 
reflected that he had been an engineering aid assigned to a 
special engineer detachment, Manhattan Engineer District at 
Oak Ridge, Tennessee.  Exposure to radiation from sources 
other than U.S. Atmospheric Nuclear testing or the occupation 
of Hiroshima and Nagasaki, Japan, was beyond the purview of 
their office.  It was suggested that inquiries be sent to the 
Oak Ridge National Laboratory and/or the Headquarters of the 
U.S. Army Medical Command.

In March 1995 Oak Ridge advised the regional office that it 
had reviewed its records regarding occupational radiation 
exposure information for the veteran and there was no record 
of the veteran being monitored for radiation during his 
employment [within the organization which preceded] Martin 
Marietta Energy Systems.  

In January 1995 the Department of the Army, Headquarters U.S. 
Army Medical Command advised the regional office that they 
maintained no records of radiation exposure.  

During an October 1995 hearing at the regional office, the 
veteran testified that he had been stationed at Oak Ridge, 
Tennessee, and had been transferred directly to what was 
known as the Manhattan Project.  It was a highly secure area.  
He operated under civilians, not under Army jurisdiction, and 
also had civilians working for him.  He had worked at Oak 
Ridge from 1944 to 1946.  On occasion he went out to 
warehouses and checked the radiation level.  He stated that 
he worked at the Y12 site.  

The regional office later received records from the Mayo 
Clinic reflecting treatment of the veteran for various 
conditions from 1927 to 1974 including an eye disorder, 
epigastric pain, bronchitis and chest pain.  

In May 1996 the Y12 Plant at Oak Ridge, Tennessee, advised 
the regional office that it had reviewed its records 
regarding occupational radiation exposure information for the 
veteran and there was no record of the veteran being 
monitored at the Lockheed Martin Energy Systems Y12 Plant or 
any of its predecessors.

In September 1997 the regional office requested that the 
Director of the VA Compensation and Pension Service provide a 
radiation dose estimate for the veteran that took into 
account his duties, the top secret nature of his work and the 
possibility that routine records were not kept to account for 
possible radiation exposure in service.  It was also asked 
that an opinion be provided as to whether it was at least as 
likely as not that the veteran's basal cell carcinoma was 
caused by exposure to radiation in service.

In November 1997 the Director of the Compensation and Pension 
Service referred the veteran's records to the Undersecretary 
for Health.  It was noted that he had served in the Army as 
an engineering aid (atomic energy).  During 1944 to 1946 he 
had served as supervisor and also assisted 8 subordinates in 
technical work involving the development of apparatus, 
measurement of phenomena, collection of data incident to 
research analysis and construction of the atom bomb.  He had 
worked with the alpha process that involved electromagnetic 
separation of uranium 235 and 238.  He had a top-secret 
clearance and no record of radiation exposure was available 
for him from any source.  It was noted that at the time of 
exposure the veteran was 22 years old and that his skin 
cancer developed 46 years later.  

It was asked that the available records be reviewed and a 
dose estimate be prepared to the extent feasible based on 
available methodologies.  Using that estimate it was 
requested that an opinion be provided whether it was likely, 
unlikely, or at least as likely at not that the veteran's 
skin cancer resulted from exposure to ionizing radiation in 
service.

In November 1997 the VA Chief Public Health and Environmental 
Hazards Officer advised the Director of the Compensation and 
Pension Service that it was not possible to provide a 
radiation dose estimate relating to the veteran's duties at 
Oak Ridge National Laboratory as part of the Manhattan 
Project.  It was stated that in the absence of a dose 
estimate it was not possible to provide a medical opinion 
regarding the likelihood that the veteran's basal cell skin 
cancer was related to exposure to ionizing radiation in 
service.  The case had been informally discussed with an 
official of the U.S. Army who suggested that the Dosimetry 
Office of the Department of Energy, the successor agency to 
the Atomic Energy Commission might be able to provide some 
dose information.

In February 1998 the Department of Energy, Oak Ridge 
Operation Office, provided copies of medical records of the 
veteran from 1944 to 1946 reflecting treatment for various 
conditions including colds, nausea with chills and cramping 
and diarrhea.  

In March 1998 the Department of Energy, Oak Ridge Operation 
Office advised the regional office that with regard to the 
request for radiation exposure records of the veteran while 
employed at the Oak Ridge National Laboratory, there was no 
record of the veteran ever being monitored while employed at 
Oak Ridge.  It was stated that monitoring of employees did 
not begin at the Oak Ridge Reservation until some time in the 
1950's.

In June 1999 the regional office asked the Director of the VA 
Compensation and Pension Service to provide an opinion as to 
whether it was at least as likely as not that the veteran's 
basal cell carcinoma was caused by exposure to radiation in 
service.  

In July 1999 the Director of the Compensation and Pension 
Service advised the regional office that the veteran's claims 
file had been reviewed in November 1997 and that an opinion 
concerning the relationship between basal cell cancer 
exposure to ionizing radiation could not be provided by the 
Undersecretary for Health because a dose estimate was not 
available. 

In February 2000 the regional office received a copy of a 
newspaper article reflecting that the Government had conceded 
that exposure to radiation and certain other chemicals may 
have produced cancer and early death among some nuclear 
weapons employees.  The Manhattan Project was referred to in 
the article.

In July 2000 the regional office asked the Director of the 
Compensation and Pension Service to reconsider the veteran's 
case.  In August 2000 the Director of the Compensation and 
Pension Service indicated that based on the information 
provided previously, further consideration by the 
Undersecretary for Health would not be productive.  

II.  Analysis


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served 90 days or more during a period of war 
and carcinoma becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The diseases listed in paragraph (d)(2) of this section shall 
be service connected if they become manifest in a radiation-
exposed veteran as defined in paragraph (d)(3) of this 
section, provided the rebuttable presumption provisions of 
§ 3.307 of this part are satisfied.  38 C.F.R. § 3.309(d).  

The diseases referred to in paragraph (d)(1) of this section 
are the following:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the 
gallbladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland and 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).

For the purposes of this section the term "radiation exposed 
veteran" means either a veteran who while serving on active 
duty or an individual who while a member of a Reserve 
component of the Armed Forces during a period of active duty 
for training or inactive duty for training participated in a 
radiation risk activity.  38 C.F.R. § 3.309(d)(3).

In all cases in which it is established that a radiogenic 
disease becomes manifested and it is contended that the 
disease is the result of exposure to ionizing radiation, an 
assessment will be made as to the size and nature of the 
dose.  38 C.F.R. § 3.311(a)(1).  Dose information, in cases 
which are not related to nuclear tests or Japan occupation 
claims, will be obtained from any available source and 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible.  38 C.F.R. § 3.311(a)(2).  In cases of claimed test 
exposure or occupation exposure, the veteran is not required 
to produce evidence substantiating exposure if official 
records reflect that he was present at the time and place of 
claimed exposure.  38 C.F.R. § 3.311(a)(4)(ii).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participating in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946 or other 
activities as claimed; the veteran subsequently developed a 
radiogenic disease, before its adjudication the claim will be 
referred to the Undersecretary for Benefits for further 
consideration in accordance with paragraph (c) of this 
section.  If any of the foregoing requirements has not been 
met it shall not be determined that a disease has resulted 
from exposure to ionizing radiation under such circumstances.  
38 C.F.R. § 3.311(b)(1).

For purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subscapular cataracts, nonmalignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer and any other cancer.  
38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one of those 
listed in paragraph (b)(2) of this section, the VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

In this case, the only available service medical record of 
the veteran is his physical examination for separation from 
service which does not reflect the presence of basal cell 
carcinoma.  Basal cell carcinoma involving the veteran's 
forehead was initially medically demonstrated in late 1990, 
many years following his separation from military service.  
The veteran has not contended that the condition was present 
during service and that possibility need not be further 
considered in this decision.  

Instead, the veteran has clearly and specifically claimed 
that the condition is due to radiation exposure.  He 
maintains that the basal cell carcinoma resulted from 
exposure to radiation while he was helping to build atomic 
bombs.  In this regard, the record reflects that the veteran 
served from September 1944 until separation with a special 
engineer detachment at Oak Ridge, Tennessee.  His listed 
duties show he supervised and assisted subordinates in 
performing technical work involving the development of 
apparatus, measurement of phenomena, and collection of data 
incident to research analysis and construction of the atomic 
bomb.  The regional office contacted a number of agencies, 
including the U.S. Army Ionizing Radiation Dosimetry Center, 
the Defense Nuclear Agency, the U.S. Army Medical Command and 
the Oak Ridge National Laboratory in order to obtain 
information regarding the veteran's occupational radiation 
exposure dosage and the responses were that there were no 
records of external exposure to ionizing radiation for the 
veteran.  No record of the veteran being monitored for 
radiation during his employment apparently exists.  One 
response indicates that such monitoring was not in place 
until many years later.   

In November 1997 the veteran's records were referred to the 
Undersecretary for Health to determine if a dose estimate 
could be provided and, using the estimate, providing an 
opinion whether it was likely, unlikely or at least as likely 
as not that the veteran's skin cancer resulted from exposure 
to ionizing radiation in service.  Later in November 1997 the 
Chief, Public Health and Environmental Hazards Officer stated 
it was not possible to provide a radiation dose estimate 
relating to the veteran's duties at Oak Ridge National 
Laboratory as part of the Manhattan Project.  In the absence 
of a dose estimate it was not possible to provide a medical 
opinion regarding the likelihood that the veteran's basal 
cell skin cancer was related to exposure to ionizing 
radiation in service.  Apparently, while there has been a 
great deal of effort expended in developing estimates of 
exposure for those who occupied Japan or were exposed during 
various post-war tests, there is simply no information 
publicly available as to possible exposure at Oak Ridge 
during the pertinent period.  While the regulation, 38 C.F.R. 
§ 3.311(a)(3), provides for referral to outside experts for 
clarification under certain circumstances, the current 
situation does not appear to fit within the contemplated 
categories, and no available credible authority apparently 
exists.   

The record reflects that the veteran was deeply involved in 
the development and construction of the atomic bomb at Oak 
Ridge Tennessee for about 18 months during his active 
military service.  Despite the best efforts of the regional 
office, a dose estimate cannot be obtained from any currently 
available source.  This is understandable in view of the top-
secret nature of the work in which he was involved, the 
urgency of the project, the general lack of knowledge of the 
risks and dangers involved at that time, and simply the 
passage of time since then.  In view of the unique and 
peculiar circumstances of the veteran's documented activities 
during service, and the apparent lack of an available source 
for documentation of actual exposure despite the high 
probability of such exposure, the Board finds that it is 
reasonable to conclude that he was exposed to ionizing 
radiation while employed at the Oak Ridge facility.  
Furthermore, the Board must conclude that there is a 
reasonable probability that such exposure was sufficiently 
intense to induce a radiogenic disease.  Therefore, the Board 
must conclude that, by operation of the pertinent regulation, 
that the veteran's basal cell carcinoma resulted from his 
exposure to radiation during his military service.  
Accordingly, it follows that service connection for residuals 
of the basal cell carcinoma is in order.  38 U.S.C.A.§§  
1101, 1110, 1112, 1113; 38 C.F.R.§§  3.307, 3.309, 3.311.  In 
arriving at its decision in this case, the Board has resolved 
all doubt in favor of the veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for basal cell carcinoma 
due to radiation exposure is established.  The appeal is 
granted.  



		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals




 

